DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16598183 filed on 10/10/2019. Amendment filed on 02/01/2022 has been acknowledged. Claims 1-6 are currently pending and have been considered below. Claim 1 is independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2017159431 A1)(hereinafter “Sato”)(machine translation relied upon)  in view of Line et al. (US 9333882 B2)(hereinafter “Line”).
Regarding claim 1 and 3, Sato discloses a clutch unit (fig. 1/4) comprising:

an output-side clutch part (12) that transmits rotational torque from the input-side clutch part to an output side and cuts off rotational torque reversely input from the output side, 
wherein the output-side clutch part comprises: 
a stationary member (23) whose rotation is restricted; and 
an output member (22) from which rotation is output,
 wherein the stationary member is provided with a female gear member (32) that meshes with the output member when rotational torque is cut off and releases a meshing state with the output member when rotational torque is transmitted, 
wherein the output member is provided with a male gear member (22h) that meshes with the female gear member so as to be slightly rotatable. 
Sato discloses a plurality of flat cam surfaced (22e) are formed on the outer periphery of the large-diameter portion  of output shaft  at equal intervals in the circumferential direction and  the cylindrical rollers (27) along with the  leaf springs (28) are arranged at equal intervals in the circumferential direction by the pillar portion of 15c of the inner ring to engage or disengage the output shaft (22) with respect to outer ring (23), 
However, Sato fails to disclose wherein an alignment part that aligns a phase of the male gear member with a phase of the female gear member when rotational torque is cut off and a centering part that returns the male gear member to a neutral position with respect to the output member when rotational torque is transmitted are provided between the male gear member and the output member. 
Line discloses a clutch unit (fig. 11-17) in a vehicle seating assembly wherein an alignment part (e.g. 240, 242) that aligns a phase of the male gear member (e.g. 212) with a phase of the female gear member (e.g. 206) and 
a centering part (e.g. 220, 222, 230) that returns the male gear member to a neutral position with respect to the output member when rotational torque is transmitted are provided between the male gear member and the output member (210) so that the seat can be locked at a plurality of angled positions,

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by adding alignment part and central part as taught by Line in order to enhance the flexibility of locking between the input and output side part of the clutch unit.
As modified, the clutch unit would have an alignment part that aligns a phase of the male gear member with a phase of the female gear member when rotational torque is cut off and a centering part that returns the male gear member to a neutral position with respect to the output member when rotational torque is transmitted are provided between the male gear member and the output member.
Regarding claim 5, Sato/Line discloses the clutch unit as modified according to claim 1, Sato further teaches wherein the female gear member (32) is provided with a guide part (e.g. 32e, 33) that axially aligns the female gear member with the male gear member when the female gear member moves in the axial direction. (see para 9, page 8, para 7, page7 of Sato)
Regarding claim 6, Sato/Line discloses the clutch unit according claim 1, Sato further teaches wherein the input-side clutch part and the output-side clutch part are incorporated in an automobile seat lifter (41, fig. 8, of Sato).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2017159431 A1)(hereinafter “Sato”) in view of Line et al. (US 9333882 B2)(hereinafter “Line”) as set forth in the rejection of claim 3 and further in view of Ito (US 20130300174 A1).
Regarding claim 4, Sato/Line discloses all the elements of the invention as modified according to the claim 3 but fails to disclose the elastic member has a C-shape having both ends bent and extended in an axial direction, and both the ends are inserted into the storing part and locked in the rotation direction.
Ito discloses a clutch unit (fig. 3) in a seat adjustment device wherein the elastic member (47) has a C-shape having both ends bent and extended in an axial direction, and both the ends are inserted into the storing part (e.g. 45, 46) and locked in the rotation direction so that the internal and external gear can be meshed smoothly and any eccentric amount of the gears can be reduced. (see para 30-31)
Sato by replacing the spring as taught by Ito in order to enhance the locking between the input and output side part of the clutch unit.
As modified, the clutch unit would have a C-shape having both ends bent and extended in an axial direction, and both the ends are inserted into the storing part and locked in the rotation direction.

Allowable Subject Matter
Claim 2 is objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art does not disclose or render obvious wherein the alignment part has a structure which includes a flat surface formed on the output member and an inclined surface formed on the male gear member and in which the inclined surface is made to abut on the flat surface, in combination with the other elements required by the claim.
For example, prior art of record Line et al. (US 9333882 B2) discloses a vehicle seating assembly includes a lower seatback. An upper seatback is operably coupled to the lower seatback. The upper seatback is pivotally mounted to the lower seatback at a pivot axis. A manual articulation assembly operably couples the lower seatback with the upper seatback. The manual articulation assembly includes a housing member having a cam channel and an inner wall with a plurality of engagement recesses and an alignment part (e.g. 240, 242) that aligns a phase of the male gear member (e.g. 212) with a phase of the female gear member (e.g. 206), but fails to disclose alignment part has a structure which includes a flat surface formed on the output member and an inclined surface formed on the male gear member and in which the inclined surface is made to abut on the flat surface.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Hoffmann (US 20180201158 A1) discloses a reduction gear includes a housing (210) and gear stages with an externally toothed first gear wheel (240), and an internally toothed second gear wheel (260), meshing with the first gear wheel, and rotationally fixed to an output (270). The first gear wheel is moved circularly by an eccentric (226). A torque support disc prevents the first gear wheel rotating relative to the housing. The first gear wheel has a guide pin which engages in a guide groove of the torque support disc, or the torque support disc has a guide pin, which engages in a guide groove of the first gear wheel. The first gear wheel has a base body with a cam or the torque support disc has a base part with a cam which projects in the axial direction and contacts the torque support disc whereby the guide pin does not completely engage in the guide groove.

Remarks and Response
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Regarding claim 1, applicant argues “Claim 1 recites, in part, that the output member is provided with a male gear member that meshes with the female gear member so as to be 
Sato discloses a clutch unit including a lever side clutch portion 11, a brake side clutch portion 12 and an output shaft 22. The brake side clutch portion 12 includes an outer ring 23 and a slide gear 32 having teeth 32a attached to the outer ring 23. The output shaft 22 includes a toothed portion 22h formed thereon. The toothed portion 22h of the output shaft 22 is designed to mesh with the teeth 32a of the slide gear 32. (See paragraphs [0054]-[0056] (i.e., page 7, lines 8-20 of the translation) and Figures 1 and 4 of Sato). 
In the rejection, the output shaft 22 is relied upon as corresponding to the claimed output member, the toothed portion 22h is relied upon as corresponding to the claimed male gear member, the outer ring 23 is relied upon as corresponding to the claimed stationary member, and the slide gear 32 is relied upon as corresponding to the claimed female gear member. However, claim 1 recites that the output member is provided with a male gear member ... so as to be slightly rotatable. On the other hand, the toothed portion 22h is formed directly on the output shaft 22 in Sato. As such, the toothed portion 22h is not slightly rotatable with respect to the output shaft 22. Therefore, Sato fails to disclose or suggest this feature of claim 1. 
Further, as admitted in the rejection, Sato fails to disclose or suggest an alignment part as recited in claim 1. Line is relied upon in the rejection as disclosing this feature.” 
This is not persuasive. Paragraph 7 of page 6 of Sato disclose the output shaft 22 can rotate and the toothed part 22h can rotate along with 22. The claim is not directed to the toothed portion 22h is slightly rotatable with respect to the output shaft 22. As such the examiner respectfully disagrees.
Regarding claim 1, applicant further argues “ Line discloses a manual articulation assembly 200 including a positional cam 210 having cam teeth 212 disposed inside a housing 204 having cam engagement teeth 206. A guide slot 240 is disposed in an upper portion of the positional cam 210. A guide pin 242 associated with the housing 204 extends into the guide slot 240 of the positional cam 210. The guide pin 242 moves around the guide slot 240 and guides the positional cam 210 as the positional cam 210 rotates from a fully rearward position to various intermediate positions. (See column 6, line 57 - column 7, line 42 and Figures 11-17B of Line). 
In the rejection, the combination of the guide slot 240 and the guide pin 242 are relied upon as corresponding to the claimed alignment part. The cam teeth 212 of the positional cam 210 are relied upon as corresponding to the claimed male gear member and the cam engagement teeth 206 of the housing 204 are relied upon as corresponding to the claimed female gear member. 
However, the guide pin 242 of the housing 204 being located within the guide slot 240 of the positional cam 210 forms a guiding mechanism for guiding the relative movement of the positional cam 210 with respect to the housing 204. The guide pin 242 and the guide slot 240 do not act to align a phase of the cam teeth 212 with a phase of the cam engagement teeth 206 when rotational torque is cut off. 
As such, Line does not disclose or suggest the claimed feature of the alignment part being provided between the male gear member and the output member. 
Additionally, Line fails to disclose or suggest the claimed feature of the output member being provided with a male gear member so as to be slightly rotatable, which is lacking from Sato.” 
This is not persuasive. The claim 1 is not directed to  “the alignment part being provided between the male gear member and the output member”.  Line ref has been cited for only the alignment part and centering part. As such the examiner respectfully disagrees.
Regarding claim 4, applicant further argues “ Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Line, and further in view of Ito (US 2013/0300174). Regarding this rejection, it is noted that Ito fails to disclose or suggest the above- discussed features of claim 1 that are lacking from Sato and Line. As a result, claim 4 is patentable over the combination of Sato, Line and Ito based at least on its dependency from claim 1. “
This is not persuasive. Both Sato and Line disclosed the claim limitations of claim 1 as mentioned above. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655